UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6607


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ERIC KOENIG,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Margaret B. Seymour, Senior District Judge. (9:18-cr-00319-MBS-1)


Submitted: June 16, 2020                                           Decided: June 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Koenig, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Koenig appeals the district court’s order denying his motion to terminate his

supervised release pursuant to 18 U.S.C. § 3583(e)(1) (2018). We have reviewed the

record and find no abuse of discretion. See United States v. Pregent, 190 F.3d 279, 282

(4th Cir. 1999) (reviewing denial of § 3583(e)(1) motion for abuse of discretion).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2